UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended JUNE 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30205 CABOT MICROELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 36-4324765 (State of Incorporation) (I.R.S. Employer Identification No.) AURORA, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (630) 375-6631 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X As of July 31, 2010, the Company had 23,306,970 shares of Common Stock, par value $0.001 per share, outstanding. 1 index CABOT MICROELECTRONICS CORPORATION INDEX Part I. Financial Information Page Item 1. Financial Statements Consolidated Statements of Income (Loss) Three and Nine Months Ended June 30, 2010 and 2009 3 Consolidated Balance Sheets June 30, 2010, and September 30, 2009 4 Consolidated Statements of Cash Flows Nine Months Ended June 30, 2010 and 2009 5 Notes to the Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 36 Signatures 37 2 index PART I. FINANCIAL INFORMATION ITEM 1. CABOT MICROELECTRONICS CORPORATION CONSOLIDATED STATEMENTS OF INCOME (LOSS) (Unaudited and in thousands, except per share amounts) Three Months Ended Nine Months Ended June 30, June 30, Revenue $ Cost of goods sold Gross profit Operating expenses: Research, development and technical Selling and marketing General and administrative Purchased in-process research and development - ) - Total operating expenses Operating income (loss) ) Other income (expense), net ) ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ ) Basic earnings (loss) per share $ ) Weighted average basic shares outstanding Diluted earnings (loss) per share $ ) Weighted average diluted shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 index CABOT MICROELECTRONICS CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited and in thousands, except share amounts) June 30, September 30, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,141 at June 30, 2010, and $1,277 at September 30, 2009 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Deferred income taxes Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Capital lease obligations Accrued expenses and other current liabilities Total current liabilities Capital lease obligations Other long-term liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity: Common stock: Authorized: 200,000,000 shares, $0.001 par value Issued: 26,358,784 shares at June 30, 2010, and 26,143,116 shares at September 30, 2009 26 26 Capital in excess of par value of common stock Retained earnings Accumulated other comprehensive income Treasury stock at cost, 2,986,435 shares at June 30, 2010, and 2,698,234 shares at September 30, 2009 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 index CABOT MICROELECTRONICS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited and amounts in thousands) Nine Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Deferred income tax benefit ) ) Provision for doubtful accounts ) Non-cash foreign exchange (gain) loss ) Loss on disposal of property, plant and equipment 69 88 Impairment of property, plant and equipment - Purchased in-process research and development - Other ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses, income taxes payable and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Acquisition of business, net of cash acquired - ) Proceeds from the sale of property, plant and equipment 2 - Purchase of patents ) - Proceeds from the sale of investments 50 50 Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of common stock ) ) Net proceeds from issuance of stock Principal payments under capital lease obligations ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Purchases of property, plant and equipment in accrued liabilities and accounts payable at the end of the period $ $ Issuance of restricted stock The accompanying notes are an integral part of these consolidated financial statements. 5 index CABOT MICROELECTRONICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited and in thousands, except share and per share amounts) 1. BACKGROUND AND BASIS OF PRESENTATION Cabot Microelectronics Corporation ("Cabot Microelectronics'', "the Company'', "us'', "we'' or "our'') supplies high-performance polishing slurries and pads used in the manufacture of advanced integrated circuit (IC) devices within the semiconductor industry, in a process called chemical mechanical planarization (CMP).CMP is a polishing process used by IC device manufacturers to planarize or flatten many of the multiple layers of material that are deposited upon silicon wafers in the production of advanced ICs.Our products play a critical role in the production of advanced IC devices, thereby enabling our customers to produce smaller, faster and more complex IC devices with fewer defects.We develop, produce and sell CMP slurries for polishing many of the conducting and insulating materials used in IC devices, and also for polishing the disk substrates and magnetic heads used in hard disk drives.We also develop, manufacture and sell CMP polishing pads, which are used in conjunction with slurries in the CMP process.We also continue to pursue our Engineered Surface Finishes (ESF) business where we believe we can leverage our expertise in CMP consumables for the semiconductor industry to develop products for demanding polishing applications in other industries.For additional information, refer to Part 1, Item 1, “Business”, in our annual report on Form 10-K for the fiscal year ended September 30, 2009. The unaudited consolidated financial statements have been prepared by Cabot Microelectronics Corporation pursuant to the rules of the Securities and Exchange Commission (SEC) and accounting principles generally accepted in the United States of America.In the opinion of management, these unaudited consolidated financial statements include all normal recurring adjustments necessary for the fair presentation of Cabot Microelectronics’ financial position as of June 30, 2010, cash flows for the nine months ended June 30, 2010, and June 30, 2009, and results of operations for the three and nine months ended June 30, 2010, and June 30, 2009.The results of operations for the three and nine months ended June 30, 2010 may not be indicative of the results to be expected for future periods, including the fiscal year ending September 30, 2010.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes thereto included in Cabot Microelectronics’ annual report on Form 10-K for the fiscal year ended September 30, 2009.We currently operate predominantly in one industry segment - the development, manufacture and sale of CMP consumables.Certain reclassifications of prior fiscal year amounts have been made to conform to the current period presentation. The consolidated financial statements include the accounts of Cabot Microelectronics and its subsidiaries.All intercompany transactions and balances between the companies have been eliminated. 2. BUSINESS COMBINATION On February 27, 2009, we completed the acquisition of Epoch Material Co., Ltd. (Epoch), which previously was a consolidated subsidiary of Eternal Chemical Co., Ltd. (Eternal).Epoch is a Taiwan-based company specializing in the development, manufacture and sale of copper CMP slurries and CMP cleaning solutions to the semiconductor industry, and color filter slurries to the liquid crystal display (LCD) industry.We paid $59,391 to obtain 90% of Epoch’s stock, plus $728 of transaction costs, from our available cash balance.We expect to pay an additional $6,600 to Eternal in August 2010 to acquire the remaining 10% of Epoch’s stock and we have placed $6,600 in an escrow account in Taiwan to be held for this purpose until the payment date.The escrow account is recorded as current restricted cash at June 30, 2010 and is included with prepaid expenses and other current assets on our Consolidated Balance Sheet.During this interim period, Eternal continues to hold the remaining 10% ownership interest in Epoch.However, Eternal has waived rights to any interest in the earnings of Epoch during the interim period, including any associated dividends.Consequently, we have recorded a $6,600 current liability in accrued expenses and other current liabilities on our Consolidated Balance Sheet at June 30, 2010, rather than recording a noncontrolling interest in Epoch. 6 index CABOT MICROELECTRONICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited and in thousands, except share and per share amounts) All business combinations have been accounted for under the purchase method of accounting.Accordingly, the assets and liabilities of the acquired entities are recorded at their estimated fair values at the date of acquisition.Goodwill represents the excess of the purchase price over the fair value of net assets and amounts assigned to identifiable intangible assets.Purchased in-process research and development (IPR&D), for which technological feasibility has not yet been established and no future alternative uses exist, is expensed immediately.In December 2007, the Financial Accounting Standards Board (FASB) issued new standards for the accounting for business combinations.The new standards retain the purchase method of accounting for acquisitions, but require a number of changes, including changes in the way assets and liabilities are recognized in purchase accounting.They also change the recognition of assets acquired and liabilities assumed arising from contingencies, require the capitalization of in-process research and development at fair value, and require acquisition-related costs to be charged to expense as incurred.The new standards were effective for us October 1, 2009 and will apply prospectively to business combinations completed on or after that date. The purchase price for Epoch was allocated to tangible assets, liabilities assumed, identified intangible assets acquired, as well as IPR&D, based on our preliminary estimation of their fair values.The excess of the purchase price over the aggregate fair values was recorded as goodwill and is generally fully deductible for tax purposes.The following table summarizes the final purchase price allocation. Current assets $ Long-term assets In-process research and development Identified intangible assets Goodwill Total assets acquired Total liabilities assumed Net assets acquired $ We have recorded 100% of Epoch’s results of operations since February 27, 2009 in our Consolidated Statement of Income. The following unaudited pro forma consolidated results of operations have been prepared as if the acquisition of Epoch had occurred on October 1, 2008: Three Months Ended Nine Months Ended June 30, June 30, Revenues $ $ Net income (loss) $ $ ) Net income (loss) per share: Basic $ $ ) Diluted $ $ ) The unaudited pro forma consolidated results of operations do not purport to be indicative of the results that would have been achieved if the acquisition had actually occurred as of the date indicated, or of those results that may be achieved in the future.The unaudited pro forma consolidated results of operations include adjustments to net income to give effect to: expensing of IPR&D on October 1, 2008; amortization of intangible assets acquired; depreciation of property, plant and equipment acquired; and income taxes. 7 index CABOT MICROELECTRONICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited and in thousands, except share and per share amounts) 3. FAIR VALUE OF FINANCIAL INSTRUMENTS On October 1, 2008, we adopted various accounting standards issued by the FASB for the fair value measurement of all financial assets and financial liabilities.These standards established a common definition for fair value in generally accepted accounting principles, established a framework for measuring fair value and expanded disclosure about such fair value measurements.These standards also clarified the application of fair value measurement in an inactive market and illustrated how an entity would determine fair value when the market for a financial asset is not active.These standards allow measurement at fair value of eligible financial assets and financial liabilities that are not otherwise measured at fair value on an instrument-by-instrument basis (the “fair value option”).We did not elect the fair value option for any financial assets or financial liabilities that were not previously required to be measured at fair value under other generally accepted accounting principles.On October 1, 2009, we adopted the accounting provisions that relate to non-financial assets and non-financial liabilities.We did not elect the fair value option for any non-financial assets or non-financial liabilities that were not previously required to be measured at fair value under other generally accepted accounting principles.The adoption of these new provisions did not have a material impact on our results of operations, financial position or cash flows. Fair value is defined as the price that would be received from the sale of an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The FASB established a three-level hierarchy for disclosure based on the extent and level of judgment used to estimate fair value.Level 1 inputs consist of valuations based on quoted market prices in active markets for identical assets or liabilities.Level 2 inputs consist of valuations based on quoted prices for similar assets or liabilities, quoted prices for identical assets or liabilities in an inactive market, or other observable inputs.Level 3 inputs consist of valuations based on unobservable inputs that are supported by little or no market activity.Effective April 1, 2009, we adopted new fair value standards issued by the FASB which require disclosures about fair value of financial instruments in interim reporting periods as well as in annual financial statements and require fair value disclosures in summarized financial information at interim periods. The following table presents assets that we measured at fair value on a recurring basis at June 30, 2010.As permitted under the relevant standards, we have chosen to not measure any of our liabilities at fair value as we believe our liabilities approximate their fair value due to their short-term, highly liquid characteristics.We have classified the following assets in accordance with the fair value hierarchy set forth in the applicable standards.In instances where the inputs used to measure the fair value of an asset fall into more than one level of the hierarchy, we have classified them based on the lowest level input that is significant to the determination of the fair value. Level 1 Level 2 Level 3 Total Fair Value Cash and cash equivalents $ $
